
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 156
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2011
			Mr. Kucinich
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Calling for an environmental and social
		  responsibility amendment to the United States Constitution.
	
	
		Whereas it has become settled law and Supreme Court
			 precedent to regard corporations as the legal equivalent of individual persons,
			 with many of the rights, liberties, and protections to which an individual
			 person is entitled;
		Whereas corporate persons, by virtue of their ability to
			 create, allocate, and preserve wealth, have an advantage over individual
			 persons in expressing political speech, including campaign contributions, and
			 petitioning their government;
		Whereas the United States, the Earth, and its inhabitants
			 face significant dangers from environmentally destructive economic arrangements
			 that derive short-term corporate profits at the expense of long-term, planetary
			 damage;
		Whereas the long-term prosperity of the United States and
			 its people is interrelated and inextricable from the long-term sustainability
			 of the Earth; and
		Whereas civic, religious, and labor leaders in the United
			 States believe an amendment to the Constitution is necessary to restore
			 individual rights to their traditional supremacy over the rights of
			 corporations and to ensure the long-term interests of the United States people
			 and the world: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that, as articulated in the environmental and social
			 responsibility amendment to the United States Constitution, the—
			(1)Constitution of the United States should be
			 amended to subordinate the political rights of corporations to the rights of
			 individuals; and
			(2)laws of the United States should be amended
			 to include a public Federal election campaign finance system, a social and
			 environmental responsibility education initiative, and a new Federal corporate
			 charter statute to facilitate environmentally and socially responsible
			 corporate practices.
			
